IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. PD-0705-13



                      FREDDIE ORLANDO REYES, Appellant

                                           v.

                               THE STATE OF TEXAS



           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
              FROM THE FOURTEENTH COURT OF APPEALS
                           HARRIS COUNTY



      Per curiam.

                                     OPINION


      Appellant was convicted of murder and sentenced to 25 years in prison. On appeal,

he argued that the evidence was insufficient to support the $280 in court costs assessed

against him in the judgment. The Court of Appeals agreed, relying on its own opinion in

Johnson v. State, 389 S.W.3d 513 (Tex. App. – Houston [14th Dist.] 2012). Reyes v. State,
                                                                                REYES - 2


No. 14-12-01028-CR, 2013 Tex. App. LEXIS 6570 (Tex. App. – Houston [14 th Dist.] May

30, 2013) (not designated for publication).

       The State has filed a petition for discretionary review of this decision. We recently

handed down our opinion in Johnson v. State, No. PD-0193-13, 2014 Tex. Crim. App.

LEXIS 240 (Tex. Crim. App. February 26, 2014), in which we set forth a roadmap for

resolving questions regarding court costs. See also Cardenas v. State, No. PD-0733-13, 2014

Tex. Crim. App. LEXIS 236 (Tex. Crim. App. February 26, 2014).

       The Court of Appeals in the instant case did not have the benefit of our opinion in

Johnson. Accordingly, we grant the State’s petition for discretionary review, vacate the

judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of

our opinion in Johnson. No motion for rehearing will be entertained.




DATE DELIVERED: April 16, 2014

DO NOT PUBLISH